Action by an infant for damages for personal injuries sustained as a consequence of contact with an electrical device in a “ penny arcade ” operated by defendant Munves, which device is alleged to have been manufactured and owned by the corporate defendant. Judgment dismissing the complaint as to defendant Munves reversed on the law and a new trial granted, costs to abide the event. Judgment in so far as it is in favor of the corporate defendant unanimously affirmed, with costs. The individual defendant was under a duty, as the owner and operator of a place of entertainment, to see that the premises and devices therein were safe for public use and he is not exonerated merely because he has no precise knowledge of the defective condition. The proof here would permit a jury to find that the device with which the infant plaintiff came in contact was in a defective condition in that it was charged with electricity at a time when a patron might properly assume it was not so charged in advance of the insertion of a coin therein. A jury might also find that by reason of the defect there was released in the handles of the device a current sufficiently strong to cause the infant to suffer the injuries which she asserts she suffered. (Lusk v. Peck, 132 App. Div. 426; Redmond v. Nat. Horse Show of America, Limited, 78 Mise. 383.) There was no proof that the corporate defendant either manufactured, owned or operated the device. The inscription on the machine indicated that a partnership of a familiar name was the manufacturer. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.